Exhibit 10.1

 

AMENDMENT TO

 

WARRANTS TO PURCHASE SHARES OF

 

COMMON STOCK OF

 

AMPLIPHI BIOSCIENCES CORPORATION

 

This AMENDMENT TO WARRANT TO PURCHASE SHARES OF COMMON STOCK (this “Amendment”),
dated as of , 2015 (the “Amendment Date”), is made between AmpliPhi Biosciences
Corporation, a Washington corporation (the “Company”) and the holders on Exhibit
A hereto (the “Holders”).

 

WHEREAS, the Company previously issued the Warrants to Purchase Shares of Common
Stock of the Company on or about , 2013 (the “Warrants”);

 

WHEREAS, the Warrants may be amended only with the written consent of the
Company and the holders representing at least two-thirds of the aggregate number
of shares of Common Stock issuable upon the exercise of the Warrants; and

 

WHEREAS, and the Company and the undersigned Holders, who represent at least
two-thirds of the aggregate number of shares of Common Stock issuable upon
exercise of the Warrants, now desire to amend the Warrants as set forth herein.

 

NOW, THEREFORE, in consideration for the mutual convents set forth herein, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.            Terms Defined in Warrants. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Warrants.

 

2.            Amendments. The Company and the undersigned Holders, on behalf of
themselves and all other holders of the Warrants, hereby provide their written
consent to amend each Warrant as follows, effective as of the Amendment Date:

 

(a)                 Section 10(e) of the Warrant is hereby deleted in its
entirety.

 

(b)                 Section 10(f) of the Warrant is hereby deleted in its
entirety.

 

3.             References within Warrants. Every reference in each Warrant to
“this Warrant” and the words “hereof,” “herein,” “hereunder,” or words of like
import, shall mean and be a reference to the Warrant as amended by this
Amendment.

 

4.             Warrants Otherwise Not Affected. Except as expressly amended
pursuant hereto, each Warrant shall remain unchanged and in full force and
effect and is hereby ratified and confirmed in all respects.

 

5.             Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

 

 

 

 



  AmplipHI BIOSCIENCES CORPORATION                   By:       Name:     Title:
 

  

 

 

 



Warrant No(s).:             If the Holder is an INDIVIDUAL:               Print
Name(s)                 Signature(s) of Holder(s)  

 

 

If the Holder is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or TRUST:

 

 



        Name of Partnership,     Corporation, Limited     Liability Company or
Trust                     By:       Name:     Title:  



 

 

